                                                                           Case 2:20-cv-05503-GJP Document 65-1 Filed 07/06/21 Page 1 of 1




From:                                                                          Broker Ken <brokerken1@gmail.com>
Sent:                                                                          Tuesday, July 6, 2021 8:47 AM
To:                                                                            PAED Documents
Subject:                                                                       Appeal-2:20-cv-05503- Taggart v Deutsche Bank
Attachments:                                                                   Heron-Fed-Appeal-Notice-7-6-2021.pdf



CAUTION - EXTERNAL:


How do I pay for this appeal?

Ken Taggart

267‐991‐6480


     To help protect y ou r priv acy , Microsoft Office prev ented
     auto matic downlo ad o f this picture from the Internet.




                                                                     Virus-free. www.avast.com

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                                                                                   1
